
	
		I
		111th CONGRESS
		2d Session
		H. R. 4792
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2010
			Mr. Faleomavaega
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior, acting through
		  the Minerals Management Service, to conduct a technological capability
		  assessment, survey, and economic feasibility study regarding recovery of
		  minerals, other than oil and natural gas, from the shallow and deep seabed of
		  the United States.
	
	
		1.Technological assessment,
			 survey, and study of deep seabed minerals
			(a)AuthorizationThe Secretary of the Interior, acting
			 through the Minerals Management Service and in consultation with the heads of
			 other appropriate Federal agencies, shall conduct—
				(1)an assessment of
			 all available domestic technological capabilities required for the location and
			 the efficient and environmentally sound recovery of minerals, other than oil
			 and natural gas, from the shallow and deep seabed of the United States;
				(2)a
			 survey of the shallow and deep seabed of the United States to identify sites
			 for the recovery of such minerals; and
				(3)an economic
			 feasibility study on the recovery of such minerals.
				(b)ReportNo
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit a report to Congress containing the findings and recommendations of the
			 assessment, survey, and study under this section.
			(c)DefinitionIn this section the term shallow and
			 deep seabed of the United States—
				(1)means areas of the seabed that are
			 contiguous to and within 200 miles of the territorial sea of the United States
			 and the resources of which are subject to its jurisdiction or control;
			 and
				(2)includes such areas that are contiguous to
			 and within 200 miles of the territorial sea around any inhabited and
			 uninhabited territory or possession of the United States including American
			 Samoa, the Commonwealth of the Northern Mariana Islands, Guam, Puerto Rico, the
			 Virgin Islands, Midway Islands, the Federated States of Micronesia, Palau,
			 Marshall Islands, Midway Islands, Wake Island, Johnston Atoll, Baker, Howland,
			 and Jarvis Islands, Kingman Reef, Navassa Island, Serranilla Bank, Bajo Nuevo
			 Bank, and Palmyra Atoll.
				
